Case 2:19-cv-13390-NGE-RSW ECF No. 19, PageID.453 Filed 03/25/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


CYNTHIA HINES,

             Plaintiff,                          No. 19-13390

v.                                               Honorable Nancy G. Edmunds

SHERWOOD FOOD DISTRIBUTORS,

           Defendant.
_________________________________/

                                     JUDGMENT

      This matter is before the Court on Defendant Sherwood Food Distributors’ motion

for summary judgment. (ECF No. 11.) For the reasons set forth in the Court’s opinion and

order granting Defendant’s motion for summary judgment, the Court hereby GRANTS

Defendant’s motion for summary judgment and dismisses this case with prejudice.

      SO ORDERED.

                           s/Nancy G. Edmunds
                           Nancy G. Edmunds
                           United States District Judge

Dated: March 25, 2021



I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 25, 2021, by electronic and/or ordinary mail.

                           s/Lisa Bartlett
                           Case Manager




                                             1
